Order, Supreme Court, New York County (William A. Wetzel, J.), entered on or about August 6, 2007, which adjudicated defendant a level three sexually violent offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in finding defendant a level three risk, based on his extensive criminal history, including the seriousness of a prior conviction involving the death of one victim and serious injury to another, and of the underlying sex crime, which involved choking the victim until *630she was unconscious and multiple sexual acts. These aggravating factors were not adequately accounted for in the risk assessment instrument (see e.g. People v Jardin, 57 AD3d 229 [1st Dept 2008], lv denied 12 NY3d 703 [2009]), and, as a result, there was no improper double counting.
Concur—Tom, J.E, Moskowitz, Manzanet-Daniels, Feinman and Gische, JJ.